      Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


CATHERINE A. JORITZ,

                           Plaintiff,

vs.                                                 Case No. 17-4002-SAC-JPO

UNIVERSITY OF KANSAS, et al.,

                           Defendants.


                                   O R D E R

       This case arises from plaintiff’s employment as an instructor

at the University of Kansas (“KU”).                   KU decided not to renew

plaintiff’s        contract    prior     to     plaintiff     gaining   tenure.

Plaintiff,        who   proceeds   pro        se,    has   alleged   employment

discrimination and illegal retaliation in violation of Title VII

of the Civil Rights Act of 1964.1

       This case is before the court upon KU’s motion for judgment

on the pleadings pursuant to Fed.R.Civ.P. 12(c).               KU contends that

plaintiff’s claims in this case are barred by the doctrine of res

judicata     or    claim   preclusion.        Generally     speaking,   “[c]laim

preclusion prohibits a party from asserting in a second lawsuit

any matter that might have been asserted in the first lawsuit.”

Stanfield v. Osborne Industries, Inc., 949 P.2d 602, 612 (Kan.

1997).


1 The court has dismissed a Title VII national origin discrimination claim and
a breach of contract claim against KU.

                                         1
   Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 2 of 11




     It is undisputed that plaintiff filed suit against KU in the

state district court for Douglas County, Kansas in June 2016. This

was also a pro se action.       In the state court suit, plaintiff

alleged sex discrimination, national origin discrimination and

retaliation and other wrongful conduct in violation of Title VII.

Plaintiff also asked for review under the Kansas Judicial Review

Act (KJRA).   On October 17, 2016, plaintiff and KU entered into a

stipulation to dismiss her Title VII claims.       Plaintiff has stated

that the stipulation was motivated by her failure to receive a

right-to-sue letter.    The stipulation was drafted by KU’s counsel

and signed by plaintiff and counsel for KU. The stipulation stated

that the parties requested the dismissal of Count VI (which

contained plaintiff’s Title VII claims) “with prejudice.”                The

state court judge entered a stipulated order of partial dismissal

with prejudice approved by both sides on October 18, 2016.               No

separate judgment was entered upon the partial dismissal order.

     The state court case continued upon plaintiff’s KJRA claims.

A memorandum decision finding in favor of KU was entered on March

6, 2020.   The decision states that it “constitutes the journal

entry in this case and judgment is entered in accordance with the

findings herein made.”      Doc. No. 115-5, p. 2.         Plaintiff has

appealed that decision and the appeal is currently pending.




                                   2
   Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 3 of 11




I. Standards

     The court applies the same standards to a motion for judgment

on the pleadings as the standards applied to a motion to dismiss

for failure to state a claim under Fed.R.Civ.P. 12(b)(6).                  BV

Jordanelle, LLC v. Old Republic Nat’l Title Ins. Co., 830 F.3d

1195, 1200 (10th Cir. 2016).       The court accepts as true all well-

pleaded allegations in the complaint, resolves all reasonable

inferences    in   plaintiff’s   favor,     and   decides   whether   it   is

plausible that plaintiff is entitled to relief.                Diversey v.

Schmidly, 738 F.3d 1196, 1199 (10th Cir. 2013)(reviewing Rule

12(b)(6)     standards).     The    court    also    liberally    construes

plaintiff’s pro se pleadings (see id.) and may take judicial notice

of federal and state court documents.        See Johnson v. Spencer, 950

F.3d 680, 705-06 (10th Cir. 2020); Pace v. Swerdlow, 519 F.3d 1067,

1072-73 (10th Cir. 2008).

     In general, the doctrine of res judicata, or claim preclusion,

prevents a party from litigating a claim that was or could have

been the subject of the prior final judgment.               MACTEC, Inc. v.

Gorelick, 427 F.3d 821, 831 (10th Cir. 2005).                The underlying

principle of claim preclusion is “that a party who once has had a

chance to litigate a claim before an appropriate tribunal usually

ought not have another chance to do so.”               Stone v. Dept. of

Aviation, 453 F.3d 1271, 1275 (10th Cir. 2006)(citation omitted).



                                     3
   Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 4 of 11




        Federal courts are required to give a state-court judgment

“the same preclusive effect as would be given that judgment under

the law of the state in which the judgment was rendered.”                Migra

v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984);

Campbell v. City of Spencer, 777 F.3d 1073, 1077-78 (10th Cir.

2014).     Under Kansas law, according to the Tenth Circuit,

        “the doctrine of res judicata will bar a successive suit
        [when] the following four elements [are] ... met: ‘(a)
        the same claim; (b) the same parties; (c) claims that
        were or could have been raised; and (d) a final judgment
        on the merits.’” Cain v. Jacox, 302 Kan. 431, 354 P.3d
        1196, 1199 (2015)(quoting In re Tax Appeal of Fleet, 293
        Kan. 768, 272 P.3d 583, 589 (2012)). Even when these
        four elements are met, res judicata “does not apply when
        the party against whom the earlier decision is asserted
        did not have a full and fair opportunity to litigate the
        claim.” Kremer v. Chem. Constr. Corp., 456 U.S. 461,
        481–82 & n.22, 102 S.Ct. 1883, 72 L.Ed.2d 262
        (1982)(quotation marks omitted).

Columbian Financial Corporation v. Bowman, 768 Fed.Appx. 847, 851

(10th Cir. 2019).    The Tenth Circuit has stated that “the absence

of a full and fair opportunity to litigate is more appropriately

treated as an exception to the application of claim preclusion

when the [other] requirements are met.”          MACTEC, 427 F.3d at 831

n.6.     It is considered a “narrow exception” applying “only where

the requirements of due process were not afforded . . . where a

party shows ‘a deficiency that would undermine the fundamental

fairness of the original proceedings.’” Lenox v. MacLaren Survical

Corp.    v.   Medtronic,   Inc.,   847   F.3d   1221,   124339   (10th   Cir.

2017)(quoting Nwosun v. General Mills Restaurants, Inc., 124 F.3d

                                     4
     Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 5 of 11




1255, 1257 (10th Cir. 1997)); see also Zafer v. Hermann, 2018 WL

2374619 *4 (Kan.App. 2018)(exception is “exceedingly narrow”).

Plaintiff has burden of showing the absence of a full and fair

opportunity      to    litigate    against      defendant’s    claim      preclusion

motion.2      Sullivan     v.     DaVita   Healthcare       Partners,     Inc.,   780

Fed.Appx. 612, 615-16 (10th Cir. 2019).              “The fairness of the prior

proceeding ‘is determined by examining any procedural limitations,

the party’s incentive to fully litigate the claim, and whether

effective litigation was limited by the nature or relationship of

the parties.’”        Lenox, 847 F.3d at 1239 (quoting Nwosun, 124 F.3d

at   1257-58);    see    also     Rhoten   v.    Dickson,    223   P.3d    786,   799

(2010)(citing Burrell v. Armijo, 456 F.3d 1159, 1172 (10th Cir.

2006))(reciting same factors).

II. Same claim and same parties

        The same parties are involved in this litigation and the state

court action.         The same claims are involved in the two cases as

well.     The Title VII claims plaintiff raised against KU in state

court are the same as or similar to the Title VII claims plaintiff

raised against KU in this court.               Exact similarity is not required

for claim preclusion.        The Kansas Supreme Court in Stanfield, 949

P.2d at 611 stated:         “The current meaning of the term ‘claim,’

within the context of claim preclusion, is defined in factual terms



2 If the burden was assessed to KU in this case, the court would find that KU
has sustained that burden.

                                           5
      Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 6 of 11




so that the same factual ‘transactions’ or ‘series of connected

transactions’ is one claim, regardless of the number of substantive

legal theories that may be available to the plaintiff based on

those facts.”3     There can be no dispute that plaintiff’s claims in

the state court case and in this case arise from the same factual

transactions or series of transactions.

III. Claims that were or could have been raised

       The court further finds that plaintiff could and did raise

the same Title VII claims against KU in state and federal court.

On June 13, 2016, when plaintiff filed her petition in state court,

she    had   not   received   a   right-to-sue   letter    as   required    to

successfully bring a Title VII action in court.4           This opened the

way for an administrative exhaustion defense, not a subject matter

jurisdiction defense.         See Lincoln v. BNSF Railway Company, 900

F.3d 1166, 1185-86 (10th Cir. 2018)(overriding prior Tenth Circuit

rulings that the failure to exhaust in this kind of situation was

a jurisdictional defense).         Plaintiff, however, could have added

her Title VII claim to her state court action after receiving her

right to sue letter or sought a stay of her state court action

until she received a right-to-sue letter.           See Wilkes v. Wyoming

Dept. of Employment Division of Labor Standards, 314 F.3d 501, 506


3 The Stanfield decision was applying the federal law of claim preclusion. The
court observed, however, that there was little significant difference between
Kansas law and federal law in this area. 949 P.2d at 608.
4 A right-to-sue letter from the EEOC was mailed to plaintiff on October 13,

2016. Doc. No. 1-2. Plaintiff filed this action on January 6, 2017.

                                      6
     Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 7 of 11




(10th Cir. 2002); see also Yung-Kai Lu v. University of Utah, 790

Fed.Appx. 933, 936 (10th Cir. 2019) cert. denied 2020 WL 1496787

(3/30/2020)(sustaining a similar claim preclusion defense against

a pro se plaintiff stating that a right-to-sue letter “does not

affect the rules of claim preclusion”).

IV. Final judgment on the merits

       The   state   court    issued      a    memorandum      decision     expressly

resolving the KJRA claims in plaintiff’s petition.                          The court

called    the    decision     “the   journal      entry       in   this    case”    and

“judgment.”      Doc. No. 115-5, p. 2.                Under K.S.A. 60-254(a), a

“judgment” is “the final determination of the parties’ rights in

an   action.”5       “The   archetypal        final    decision    is     ‘one[]   that

trigger[s] the entry of judgment.’”              Hall v. Hall, 138 S.Ct. 1118,

1124 (2018)(quoting Mohawk Industries, Inc. v. Carpenter, 558 U.S.

100,   103   (2009)).        “An   appeal      would    normally    lie     from   that

judgment.”        Id.        Here,   an       appeal    has    proceeded      without




5 See also Snyder v. Schiffner, 2011 WL 2191696 *1 (Kan.App. 6/3/2011)(order
which reserved no further questions or directions for future action is a final
judgment); Kansas Medical Mut. Ins. Co. v. Svaty, 244 P.3d 642, 653 (Kan.
2010)(defining a “final” appealable decision as “one that finally decides and
disposes of the entire merits of the controversy and reserves no further
questions or directions for the future or further action of the court”)
(interior quotation omitted); see also Honeycutt by and through Phillips v.
City of Wichita, 836 P.2d 1128, 1134 (Kan. 1992)(journal entry dismissing
remaining claims and reserving no further questions or giving direction for
future action is a final decision).

                                          7
    Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 8 of 11




certification of a final judgment by the district court on any

separate or individual claim under K.S.A. 60-254(b).6

       These circumstances show that a final judgment on the merits

has been made by the state court.          The final judgment has a claim

preclusive    impact   upon    plaintiff’s    Title    VII   claims     for   two

independent reasons.      First, in effect, the stipulation of partial

dismissal with prejudice of plaintiff’s Title VII claims was

incorporated in the final decision. See McBride v. CITGO Petroleum

Corp., 281 F.3d 1099, 1104 (10th Cir. 2002)(noting general rule

that all earlier interlocutory orders merge into final orders and

judgments except when the final order is a dismissal for failure

to prosecute).      Thus, the stipulation of the parties as approved

by the state district court is a part of the judgment on the merits

which is res judicata and bars a later lawsuit on the same claims.

Honeycutt, 836 P.2d at 1133-34.

       In any event, the decision dismissing plaintiff’s KJRA claims

is clearly a final judgment on the merits of a claim that arises

from   the   same   transactions     as    plaintiff’s    Title   VII    claim.

Therefore, it also supports the application of res judicata against

plaintiff’s Title VII claim.




6 Plaintiff’s appeal does not suspend the finality of the state district court’s
judgment. Klaassen v. Atkinson, 348 F.Supp.3d 1106, 1160-61 (D.Kan. 2018); Bui
v. IBP, Inc., 205 F.Supp.2d 1181, 1189 (D.Kan. 2002).

                                       8
   Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 9 of 11




V. Full and fair opportunity to litigate claim

      Plaintiff    alleges   that    KU,      through   counsel,    engaged   in

trickery to deny a pro se plaintiff of her opportunity to litigate

her Title VII claims by including the words “with prejudice” in

the stipulation of partial dismissal.              Plaintiff alleges she did

not know that the words “with prejudice” meant she would be

precluded from bringing her Title VII claims in all courts,

including federal court.      Plaintiff invites this court, in the

spirit of liberally construing pro se pleadings and making sure

plaintiff’s Title VII claims are heard, to treat the stipulated

dismissal as one without prejudice because that accords with

plaintiff’s obvious intent.

     Plaintiff’s    arguments       do       not   demonstrate     “significant

procedural limitations” in the state court action, or show that

she lacked incentive to fully litigate the Title VII issues in

state court, or show that effective litigation was limited by the

parties’ nature or relationship.              Nor does plaintiff establish

that it is fundamentally unfair in most instances to dismiss a

claim with prejudice upon the stipulated agreement of both sides.

     As plaintiff points out, KU previously filed motions to

dismiss advancing a res judicata argument based upon the stipulated

dismissal of the Title VII claims - - Doc. No. 8, filed June 7,




                                         9
    Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 10 of 11




2017, and Doc. No. 54, filed December 11, 2018.7             Thus, plaintiff

has had notice that KU would claim she was precluded from bringing

her Title VII claims in this court because of the stipulated order

of dismissal.8 Despite this knowledge, plaintiff has not attempted

to obtain state court relief from the order dismissing plaintiff’s

Title VII claims with prejudice.9

       In a somewhat similar situation, the Tenth Circuit affirmed

the dismissal of an employment discharge case on res judicata

grounds, based upon a prior stipulated dismissal with prejudice of

an overtime compensation case.         Yapp v Excel Corp., 186 F.3d 1222

(10th Cir. 1999). The plaintiff in Yapp was represented by counsel.

But,    as   with   counseled     litigants,     despite     the   solicitous

construction given to pro se pleadings, pro se litigants are held

to their statements.        See Firstenberg v. City of Santa Fe, 696

F.3d 1018, 1024 (10th Cir. 2012)(relying on the pro se plaintiff’s

statement of his own cause of action to find that complaint made

out a state, not federal, cause of action).            Pro se litigants are

also held to the consequences of the res judicata doctrine.                 See


7 The court did not reach the issue as presented in Doc. No. 8 because plaintiff
filed an amended complaint which rendered the motion to dismiss moot. The court
did not finally determine the issue as presented in Doc. No. 54 because the
court found that KU had not shown that a judgment had been entered dismissing
the Title VII claims.
8 Also, it has been suggested in pleadings (e.g., Doc. No. 69, pp. 5-6) that

plaintiff could ask the state court to alter or amend an order or judgment.
9 Plaintiff once suggested that this court use the provisions of Fed.R.Civ.P.

60 to set aside or modify the dismissal with prejudice. Doc. No. 67, p. 33.
This court does not have authority to set aside or modify a state court order
in these circumstances. See Exxon Mobil Corp. v. Saudi Basic Industries Corp.,
544 U.S. 280, 284 (2005).

                                      10
      Case 5:17-cv-04002-SAC-JPO Document 123 Filed 09/03/20 Page 11 of 11




Watlington        v.   Browne,   791       Fed.Appx.      720,    724   (10th   Cir.

2019)(preclusive        effective     of    prior    judgment     not   diminished

because plaintiff litigated pro se); Jara v. Standard Parking, 753

Fed.Appx. 558, 560 (10th Cir. 2018)(same); Lansing v. Wells Fargo

Bank, N.A., 894 F.3d 967, 972 (8th Cir. 2018)(pro se status does

not     deprive    plaintiff     of    a    full    and    fair   opportunity    to

litigate)(applying Minnesota law); Johnson v. Dept. of Veterans

Affairs, 611 Fed.Appx. 496, 498-99 (10th Cir. 2015)(pro se litigant

barred from bringing retaliation claim with the MSPB by earlier

arbitration proceeding, although he alleged that the agency failed

to inform him that he could have arbitrated the retaliation claim).

        In conclusion, the court finds that this is not the “narrow”

situation where a plaintiff was denied a full and fair opportunity

to litigate her claim in state court.

VI. Conclusion

        For the above-stated reasons, the court shall grant KU’s

motion for judgment on the pleadings. Doc. No. 114.

        IT IS SO ORDERED.

        Dated this 3rd day of September 2020, at Topeka, Kansas.

                             s/Sam A. Crow__________________________
                             U.S. District Senior Judge




                                           11
